El Juez Asociado Sr. Wolf,
emitió la opinión del'tribunal:
Concepción Báez Ortiz y sns Rijos Concepción, Dolores] Rosa María, Carmen y Agueda G-uzmán Báez, la primera como viuda y las restantes como Rijas y únicas Rerederaá de Francisco G-uzmán Ledesma, otorgaron escritura ele in-ventario, avalúo, liquidación, división y adjudicación de bie-nes hereditarios, haciendo constar que a los fines de la divi-sión material agrupaban varias fincas colindantes. Junto con este título presentaron al registrador un acta notarial aclaratoria, otorgada por las mismas partes, interesando que la agrupación contenida en la escritura particional se enten-diera hecha a favor del causante de las otorgantes, a nombre del cual aparecían inscritas separadamente dichas fincas. '
El registrador denegó la inscripción por entender que’ de acuerdo con el No. 4 del artículo 61 del Reglamento Hipo-tecario, es necesario que los herederos inscriban previamente a su favor el derecho de condominio en común pro-indiviso que tienen en las distintas fincas que pretenden agrupar pala formar una sola, porque siendo dichas herederas las intere-sadas en la inscripción de la agrupación y no su causante, es a ellas a quienes incumbe la solicitud de que se practique previamente a su favor la inscripción de las fincas que for-man la agrupación, ora pidiendo la inscripción de la agru-pación a su favor, ora al dé su causante. Opina además el registrador que de hacerse la inscripción como la pretenden las herederas, el Pueblo de Puerto Rico devengaría mentís derechos que verificándola como entiende' dicho funcionario que procede. Sin embargo, como tal cuestión no há sido JA5 vantada por el registrador como un motivo formal para sos-tener la denegación, nos abstenemos de considerarla.
El inciso 4 del artículo 61 del Reglamento Hipotecario ’ autoriza como requisito para que la agrupación pueda ha-cerse, que las fincas colindantes pertenezcan a un mismo dueño, o “a varios pro-indiviso.” El hecho de que los recu-rrentes fueran todos los herederos del que tenía título ins-*88crito resultó claro de la escritura presentada en este caso para su inscripción. Ellos eran por consiguiente los dueños pro-indiviso. Cualquier escritura, declaración o sentencia presentada al registro en la cual resulte claro el hecho de la herencia de varias personas, sustituye a los herederos por su causante. Una declaratoria de herederos es la forma corriente. Dicho esto, es claro que las herederas recurrentes eran dueñas pro-indiviso con derecho a la agrupación que determina dicho inciso 4 del artículo 61.
.■ Los recurrentes es verdad solicitaron que la inscripción se hiciera a nombre de su causante y contra esa solicitud no opone el registrador otra razón que la de estimar necesario ^se haga previamente la inscripción a favor de los herederos de las fincas que se proponen agrupar. No estamos confor-mes con esa razón pues el causante tenía derecho a verificar y a inscribir a su favor la agrupación, y como los herederos son continuadores de su personalidad según el ¿rtículo 669 del Código Civil debe reconocérseles igual derecho de agru-par e inscribir la agrupación a favor del causante. El de-recho .del causante no era un derecho personalísimo sino transmisible a sus herederos y éstos están interesados en que el derecho de su causante se lleve a efecto, para tomar la agrupación como base o supuesto de sus respectivas hijuelas e inscribirlas en el registro.
Pidieron los recurrentes optar por inscribir a su favor ■en común pro-indiviso las fincas que habían de agruparse para luego verificar la agrupación e inscribirla a su nombre; pero ellos han optado por hacer la agrupación e inscribirla <?n el registro a favor del causante a cuyo favor estaban ins-eritas las fincas mismas y al hacerlo así no han lastimado .derecho de persona alguna ni ido contra el funcionamiento interno del registro.
El registrador invoca en apoyo de su negativa la juris-prudencia sentada en los casos Merly et al. v. El Registrador, 22 D. P. R. 417; Muñoz v. El Registrador, 25 D. P. *89R. 842, y Berríos v. El Registrador, 27 D. P. R. 900, nin-guno de los cuales es aplicable a este caso; el primero, por-qué los herederos trataron de. inscribir directamente a su nombre las fincas agrupadas que habían sido inscritas sepa-radamente a nombre de distintas personas;, el segundo, por-que allí se trataba de inscribir una agrupación de fincas que pertenecían a distintas entidades jurídicas; y el tercero, porque un viudo pretendía únicamente inscribir las fincas agrupadas que había adquirido en su matrimonio, sin de-mostrar que él era el único heredero de su esposa o que las fincas agrupadas habían sido adjudicadas a él en procedi-mientos de partición de herencia.
La nota recurrida debe ser revocada debiendo verificarse la inscripción como fué solicitada.

Revocada la nota y que se verifique la inscrip-ción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.